Exhibit 10.11

ADVANTAGE SOLUTIONS INC.

INDEMNIFICATION AND ADVANCEMENT AGREEMENT

This Indemnification and Advancement Agreement (“Agreement”) is made as of
________ __, ________ by and between Advantage Solutions Inc., a Delaware
corporation (the “Company”) (f/k/a Conyers Park II Acquisition Corp., a Delaware
corporation), and ______________, [a member of the Board of Directors / an
officer] of the Company (“Indemnitee”).

RECITALS

WHEREAS, the Board of Directors of the Company (the “Board”) believes that
highly competent persons have become more reluctant to serve publicly-held
corporations as directors, officers, or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
and advancement of expenses against inordinate risks of claims and actions
against them arising out of their service to and activities on behalf of such
corporations;

WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals, the Company will attempt to maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. Although the furnishing of such insurance
has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions. At the same time,
directors, officers, and other persons in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself. The
Certificate of Incorporation of the Company (as may be amended from time to
time, the “Certificate of Incorporation”) and the Bylaws of the Company (as may
be amended from time to time, the “Bylaws”) require indemnification of the
officers and directors of the Company. Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(the “DGCL”). The Certificate of Incorporation, the Bylaws and the DGCL
expressly provide that the indemnification provisions set forth therein are not
exclusive, and thereby contemplate that contracts may be entered into between
the Company and members of the Board, officers and other persons with respect to
indemnification and advancement of expenses;

WHEREAS, the uncertainties relating to such insurance, to indemnification, and
to advancement of expenses may increase the difficulty of attracting and
retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to hold harmless and indemnify, and to advance expenses on
behalf of, such persons



--------------------------------------------------------------------------------

to the fullest extent permitted by Applicable Law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation, the Bylaws and any resolutions adopted pursuant thereto, and
is not a substitute therefor, nor diminishes or abrogates any rights of
Indemnitee thereunder;

WHEREAS, Indemnitee does not regard the protection available under the
Certificate of Incorporation, the Bylaws, the DGCL and insurance as adequate in
the present circumstances, and may not be willing to serve or continue to serve
as an officer or director without adequate additional protection, and the
Company desires Indemnitee to serve or continue to serve in such capacity.
Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that Indemnitee be so
indemnified and be advanced expenses; and

WHEREAS, Indemnitee may have certain rights to indemnification and/or insurance
provided by an investment or private equity firm with which Indemnitee is or may
become affiliated (the “Associated Firm”) which Indemnitee and the Associated
Firm intend to be secondary to the primary obligation of the Company to hold
harmless and indemnify Indemnitee as provided herein, with the Company’s
acknowledgement and agreement to the foregoing being a material condition to
Indemnitee’s willingness to serve on the Board.

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1. Services to the Company. Indemnitee agrees or has agreed to serve as
a [director/officer] of the Company. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law). This Agreement does not create any
obligation on the Company to continue Indemnitee in such position and is not an
employment contract between the Company (or any of its subsidiaries or any
Enterprise) and Indemnitee.

Section 2. Definitions. As used in this Agreement:

(a) “Affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended (as in effect on the date hereof).

(b) “Agent” means any person who is or was a director, officer or employee of
the Company or an Enterprise or other person authorized by the Company or an
Enterprise to act for or represent the interests of the Company or an
Enterprise, respectively.

(c) A “Change in Control” occurs upon the earliest to occur after the later of
(i) the Closing and (ii) date of this Agreement of any of the following events:

i. Acquisition of Stock by Third Party. Any Person (as defined below), other
than a Designated Person, is or becomes the Beneficial Owner (as defined below),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities unless the change in relative

 

-2-



--------------------------------------------------------------------------------

beneficial ownership of the Company’s securities by any Person results solely
from a reduction in the aggregate number of outstanding shares of securities
entitled to vote generally in the election of directors;

ii. Change in Board of Directors. During any period of two (2) consecutive years
(not including any period prior to the execution of this Agreement), individuals
who at the beginning of such period constitute the Board, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in Sections 2(c)(i),
2(c)(iii) or 2(c)(iv)) whose election by the Board or nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Initial Board”), cease for any reason to constitute at least a majority of
the members of the Board (a “Board Change”); provided, however, that no change
to the composition of the Initial Board shall be considered for the purposes of
determining whether a Board Change has occurred to the extent such change
resulted from a designation made, or a loss of ability to designate, in pursuant
to the Stockholders’ Agreement, dated September 7, 2020, by and among the
Company, Karman Topco L.P., a Delaware limited partnership (“Seller”), CVC ASM
Holdco, L.P., a Delaware limited partnership, the entities identified on the
signature pages thereto under the heading “LGP Stockholders”, BC Eagle Holdings,
L.P., a Cayman Islands exempted partnership, and Conyers Park II Sponsor LLC, a
Delaware limited liability company (“CP Sponsor”), as may be amended from time
to time;

iii. Corporate Transactions. The consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination, (y) a sale or other disposition of all or substantially all of the
Company’s assets in any single transaction or series of related transactions or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction: (1) which results in the Company’s voting securities
outstanding immediately prior to such transaction continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the Company or the person that, as a result of the transaction, controls,
directly or indirectly, the Company or owns, directly or indirectly, all or
substantially all of the Company’s assets or otherwise succeeds to the business
of the Company (the Company or such person, the “Successor Entity”)) directly or
indirectly, at least a majority of the combined voting power of the Successor
Entity’s outstanding voting securities immediately after the transaction, and
(2) after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
clause (2) as beneficially owning 50% or more of the combined voting power of
the Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction;

iv. Liquidation. The approval by the stockholders of the Company of a complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets; and

v. Other Events. There occurs any other event of a nature that would be required
to be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or a

 

-3-



--------------------------------------------------------------------------------

response to any similar item on any similar schedule or form) promulgated under
the Exchange Act (as defined below), whether or not the Company is then subject
to such reporting requirement.

vi. For purposes of this Section 2(c), the following terms have the following
meanings:

 

  1

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

  2

“Person” has the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person excludes (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

  3

“Beneficial Owner” has the meaning given to such term in Rule 13d-3 under the
Exchange Act; provided, however, that Beneficial Owner excludes any Person
otherwise becoming a Beneficial Owner by reason of the stockholders of the
Company approving a merger of the Company with another entity.

(d) “Applicable Law” means all applicable law, including but not limited to, the
DGCL and any amendments to or replacements of the DGCL adopted after the date of
this Agreement that expand the Company’s ability to hold harmless and indemnify
its officers and directors.

(e) “Closing” means the closing of the transactions contemplated by the
Agreement and Plan of Merger, dated September 7, 2020, by and among the Company,
CP II Merger Sub, Inc., a Delaware corporation, Advantage Solutions Inc., a
Delaware corporation and successor to the Company, and the Seller.

(f) “Corporate Status” describes the status of a person who is or was acting as
a director, officer, employee, fiduciary, or Agent of the Company or an
Enterprise.

(g) “Designated Person” means Seller and its Affiliates and Related Parties and
CP Sponsor and its Affiliates and Related Parties.

(h) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(i) “Enterprise” means any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity for
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, fiduciary or Agent.

 

-4-



--------------------------------------------------------------------------------

(j) “Expenses” shall be broadly construed and shall include, without limitation,
all direct and indirect costs of any nature whatsoever, disbursements or
expenses reasonably incurred in connection with prosecuting, defending,
preparing to prosecute or defend, appeal, investigating, being or preparing to
be a deponent or witness in, or otherwise participating in, a Proceeding
(including all reasonable attorneys’ fees, retainers, court costs, mediation
fees, transcript costs, fees of experts and other professionals, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, any federal, state, local or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement, ERISA excise taxes and penalties and other
out-of-pocket costs of whatever nature) and amounts paid in settlement by or on
behalf of Indemnitee. Expenses also include (i) Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent, (ii) reasonable compensation for
time spent by Indemnitee for which he is not compensated by the Company or any
Subsidiary or third party (a) for any period during which Indemnitee is not an
Agent, in the employment of, or providing services for compensation to, the
Company or any Subsidiary; or (b) if the rate of compensation and estimated time
involved is approved by the Disinterested Directors of the Company, and
(iii) Expenses incurred by Indemnitee in connection with the interpretation,
enforcement or defense of Indemnitee’s rights under this Agreement, the DGCL or
otherwise, by litigation or otherwise.

(k) “finally adjudged” or “final adjudication” means determined by a final (not
interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing (and from which there is no further right of
appeal).

(l) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel, regardless of the manner in which such Independent Counsel
was selected, and to fully hold harmless and indemnify such counsel against all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.

(m) “Potential Change in Control” means the occurrence of any of the following
events: (i) the Company enters into any written or oral agreement, undertaking
or arrangement, the consummation of which would result in the occurrence of a
Change in Control; (ii) any Person or the Company publicly announces an
intention to take or consider taking actions which if consummated would
constitute a Change in Control; (iii) any Person, other than a Designated
Person, who becomes the Beneficial Owner, directly or indirectly, of securities
of the Company

 

-5-



--------------------------------------------------------------------------------

representing five percent (5% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors increases his beneficial ownership of such securities by five
percent (5% or more over the percentage so owned by such Person on the date
hereof; or (iv) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

(n) “Proceeding” shall be broadly construed and mean any threatened, pending or
completed action, suit, claim, counterclaim, cross claim, arbitration,
mediation, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, legislative, or investigative (formal or informal)
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of Indemnitee’s Corporate Status or by reason of any action taken by Indemnitee
(or a failure to take action by Indemnitee) or of any action (or failure to act)
on Indemnitee’s part while acting pursuant to Indemnitee’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement. A Proceeding also includes a
situation the Indemnitee believes in good faith may lead to or culminate in the
institution of a Proceeding.

(o) “Related Party” means, with respect to any Person, (a) any controlling
stockholder, controlling member, general partner, subsidiary, spouse or
immediate family member (in the case of an individual) of such Person, (b) any
estate, trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners or owners of which consist solely of one or more
Designated Person (other than the Company and its subsidiaries) and/or such
other Persons referred to in the immediately preceding clause (a), or (c) any
executor, administrator, trustee, manager, director or other similar fiduciary
of any Person referred to in the immediately preceding clause (b), acting solely
in such capacity.

Section 3. Indemnity in Third-Party Proceedings. The Company will hold harmless
and indemnify Indemnitee in accordance with the provisions of this Section 3 if
Indemnitee is, or is threatened to be made, a party to or a participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 3, the Company will hold
harmless and indemnify Indemnitee to the fullest extent permitted by Applicable
Law against all loss and liability suffered, Expenses, judgments, fines and
amounts paid in settlement (including all interest, assessments and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein if (a) such Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company, and (b) in the case of a criminal
Proceeding, such Indemnitee had no reasonable cause to believe that Indemnitee’s
conduct was unlawful.

Section 4. Indemnity in Proceedings by or in the Right of the Company. The
Company will hold harmless and indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, the

 

-6-



--------------------------------------------------------------------------------

Company will hold harmless and indemnify Indemnitee to the fullest extent
permitted by Applicable Law against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding or any claim, issue or matter therein, if Indemnitee acted in good
faith and in a manner Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company. Notwithstanding the foregoing, if Applicable
Law so expressly provides at the time of determination, the Company will not
hold harmless and indemnify Indemnitee for Expenses under this Section 4 related
to any claim, issue or matter in a Proceeding for which Indemnitee has been
finally adjudged by a court to be liable to the Company, unless, and only to the
extent that, the Court of Chancery of the State of Delaware or any court in
which the Proceeding was brought determines that such indemnification may be
made.

Section 5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by Applicable Law, the Company will hold harmless and
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding in which
Indemnitee is successful, on the merits or otherwise. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company will hold harmless and indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with or related to each successfully resolved claim, issue
or matter to the fullest extent permitted by law. For purposes of this Section 5
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, will be deemed to be a
successful result as to such claim, issue or matter.

Section 6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement and to the fullest extent permitted by Applicable
Law, the Company will hold harmless and indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with any Proceeding to which Indemnitee is not a party but
to which Indemnitee, by reason of Indemnitee’s Corporate Status (whether or not
serving in such capacity at the time any Expense is incurred), is a witness,
deponent, interviewee, or otherwise asked to participate.

Section 7. Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
will hold harmless and indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

Section 8. Additional Indemnification. Notwithstanding any limitation in
Sections 3, 4, or 5, the Company will hold harmless and indemnify Indemnitee
against all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf to the
fullest extent permitted by Applicable Law if Indemnitee is a party to or
threatened to be made a party to any Proceeding (including a Proceeding by or in
the right of the Company to procure a judgment in its favor), including, without
limitation, all liability arising out of the negligence or active or passive
wrongdoing of Indemnitee. The only limitation that shall exist upon the
Company’s obligations pursuant to this Agreement shall be that the Company shall
not be obligated to make any payment to Indemnitee that is finally adjudged
(subject to the presumptions, set forth in Section 13) to be unlawful.

 

-7-



--------------------------------------------------------------------------------

Section 9. Exclusions. Notwithstanding any provision in this Agreement, the
Company is not obligated under this Agreement to make any indemnification
payment to Indemnitee in connection with any Proceeding:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except to the extent provided
in Section 16(b), and except with respect to any excess beyond the amount paid
under any insurance policy or other indemnity provision; or

(b) for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof) or similar
provisions of state statutory law or common law, (ii) any reimbursement of the
Company by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (iii) any reimbursement of the Company by Indemnitee of
any compensation pursuant to any compensation recoupment or clawback policy
adopted by the Board or the compensation committee of the Board, if any,
including but not limited to any such policy adopted to comply with stock
exchange listing requirements implementing Section 10D of the Exchange Act; or

(c) initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Proceeding or part of
any Proceeding is to enforce Indemnitee’s rights to indemnification or
advancement, of Expenses under this Agreement or under any other agreement,
provision in the Bylaws or Certificate of Incorporation (or equivalent governing
documents) of the Company or its subsidiaries or Applicable Law, including a
Proceeding (or any part of any Proceeding) initiated pursuant to Section 14 of
this Agreement, (ii) the Board or a committee of Disinterested Directors
authorized the Proceeding (or any part of any Proceeding) prior to its
initiation or (iii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under Applicable Law.

Section 10. Advances of Expenses.

(a) The Company will advance, to the fullest extent permitted by Applicable Law,
but subject to the terms of this Agreement, all Expenses incurred by Indemnitee
or on behalf of Indemnitee in connection with any Proceeding (or any part of any
Proceeding) not initiated by Indemnitee or any Proceeding (or any part of any
Proceeding) initiated by Indemnitee if (i) the Proceeding or part of any
Proceeding is to enforce Indemnitee’s rights to obtain indemnification or
advancement of Expenses from the Company or an Enterprise, including a
proceeding initiated pursuant to Section 14 or (ii) the Board or a committee of
Disinterested Directors authorized the Proceeding (or any part of any
Proceeding) prior to its initiation. The Company will advance the Expenses
within thirty (30) days after the receipt by the Company of a statement or
statements requesting such advances from time to time, whether prior to or after
final disposition of any

 

-8-



--------------------------------------------------------------------------------

Proceeding. The right to advances under this Section shall continue until final
disposition of any Proceeding, including any appeal therein.

(b) Advances will be unsecured and interest free. Indemnitee undertakes to repay
the amounts advanced (without interest) to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company,
thus Indemnitee qualifies for advances upon the execution of this Agreement and
delivery to the Company. No other form of undertaking is required other than the
execution of this Agreement. The Company will make advances without regard to
Indemnitee’s ability to repay the Expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement.

Section 11. Procedure for Notification of Claim for Indemnification or
Advancement.

(a) Indemnitee will notify the Company in writing of any Proceeding with respect
to which Indemnitee intends to seek indemnification or advancement of Expenses
hereunder as soon as reasonably practicable following the receipt by Indemnitee
of written notice thereof. Indemnitee will include in the written notification
to the Company a description of the nature of the Proceeding and the allegations
underlying the Proceeding and provide such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification following
the final disposition of such Proceeding. Indemnitee’s failure to so notify the
Company will not relieve the Company from any obligation it may have to
Indemnitee under this Agreement, and any delay or defect in so notifying the
Company will not constitute a waiver by Indemnitee of any rights under this
Agreement. The Secretary of the Company will, promptly upon receipt of such a
request for indemnification, advise the Board in writing that Indemnitee has
requested indemnification or advancement.

(b) The Company will be entitled to participate in the Proceeding at its own
expense, provided, that the Company will not be entitled to assume the defense
of such Proceedings on Indemnitee’s behalf without Indemnitee’s prior written
consent.

(c) The Company will not settle any Proceeding (in whole or in part) if such
settlement would attribute to Indemnitee any admission of liability or impose
any Expense, judgment, liability, fine, penalty or obligation or limitation on
Indemnitee without Indemnitee’s prior written consent, which shall not be
unreasonably withheld.

Section 12. Procedure Upon Application for Indemnification.

(a) Unless a Change in Control has occurred, the determination of Indemnitee’s
entitlement to indemnification will be made:

i. by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board;

ii. by a committee of Disinterested Directors designated by a majority vote of
the Disinterested Directors, even though less than a quorum of the Board;

 

-9-



--------------------------------------------------------------------------------

iii. if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, by written opinion provided by Independent Counsel selected
by the Board; or

iv. if so directed by the Board, by the stockholders of the Company.

(b) If a Change in Control has occurred, the determination of Indemnitee’s
entitlement to indemnification will be made by written opinion provided by
Independent Counsel selected by Indemnitee (unless Indemnitee requests such
selection be made by the Board).

(c) The party selecting Independent Counsel pursuant to subsection (a)(iii) or
(b) of this Section 12 will provide written notice of the selection to the other
party. The notified party may, within ten (10) days after receiving written
notice of the selection of Independent Counsel, deliver to the selecting party a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 2 of this
Agreement, and the objection will set forth with particularity the factual basis
of such assertion. Absent a proper and timely objection, the person so selected
will act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or the Court of Chancery of
the State of Delaware Court has determined that such objection is without merit.
If, within thirty (30) days after the later of submission by Indemnitee of a
written request for indemnification pursuant to Section 11(a) hereof and the
final disposition of the Proceeding, Independent Counsel has not been selected
or, if selected, any objection to has not been resolved, either the Company or
Indemnitee may petition the Court of Chancery of the State of Delaware for the
appointment as Independent Counsel of a person selected by such court or by such
other person as such court designates. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 14(a) of this Agreement,
Independent Counsel will be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing). The Company agrees to pay the fees and
expenses of the Independent Counsel and to fully indemnify such counsel against
any and all Expenses, claims, liabilities and damages arising out of or relating
to this Agreement or its engagement pursuant hereto.

(d) The Company and Indemnitee will cooperate with the person, persons or entity
making the determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. The
Company will advance and pay any Expenses incurred by Indemnitee in so
cooperating with the person, persons or entity making the indemnification
determination irrespective of the determination as to Indemnitee’s entitlement
to indemnification and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom. The Company promptly will advise Indemnitee in
writing of the determination that Indemnitee is or is not entitled to
indemnification, including a description of any reason or basis for which
indemnification has been denied and providing a copy of any written opinion
provided to the Board by Independent Counsel.

 

-10-



--------------------------------------------------------------------------------

(e) If it is determined that Indemnitee is entitled to indemnification, the
Company will make payment to Indemnitee within ten (10) days after such
determination.

Section 13. Presumptions and Effect of Certain Proceedings.

(a) It is the intent of this Agreement to secure for Indemnitee rights of
indemnity that are as favorable as may be permitted under Applicable Law and
public policy of the State of Delaware. In making a determination with respect
to entitlement to indemnification hereunder, the person or persons or entity
making such determination will, to the fullest extent not prohibited by
Applicable Law, presume Indemnitee is entitled to indemnification under this
Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 11(a) of this Agreement, and the Company will, to the
fullest extent not prohibited by Applicable Law, have the burden of proof to
overcome that presumption by clear and convincing evidence. Neither the failure
of the Company (including by its directors or Independent Counsel) to have made
a determination prior to the commencement of any action pursuant to this
Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including by its directors or Independent Counsel) that Indemnitee has
not met such applicable standard of conduct, will be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct.

(b) If the determination of the Indemnitee’s entitlement to indemnification has
not made pursuant to Section 12 within sixty (60) days after the later of
(i) receipt by the Company of Indemnitee’s request for indemnification pursuant
to Section 11(a) and (ii) the final disposition of the Proceeding for which
Indemnitee requested indemnification (the “Determination Period”), the requisite
determination of entitlement to indemnification will, to the fullest extent not
prohibited by Applicable Law, be deemed to have been made and Indemnitee will be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under applicable
law. The Determination Period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
the determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, the Determination
Period may be extended an additional fifteen (15) days if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 12(a)(iv) of this Agreement.

(c) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement or conviction, or upon a plea of nolo contendere
or its equivalent, will not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company or, with respect to any criminal Proceeding, that
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.

(d) For purposes of any determination of good faith, Indemnitee will be deemed
to have acted in good faith if Indemnitee acted based on the records or books of
account of the

 

-11-



--------------------------------------------------------------------------------

Company, its subsidiaries, or an Enterprise, including financial statements, or
on information supplied to Indemnitee by the directors or officers of the
Company, its subsidiaries, or an Enterprise in the course of their duties, or on
the advice of legal counsel for the Company, its subsidiaries, or an Enterprise
or on information or records given or reports made to the Company or an
Enterprise by an independent certified public accountant or by an appraiser,
financial advisor or other expert selected with reasonable care by or on behalf
of the Company, its subsidiaries, or an Enterprise. Further, Indemnitee will be
deemed to have acted in a manner “not opposed to the best interests of the
Company,” as referred to in this Agreement if Indemnitee acted in good faith and
in a manner Indemnitee reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan. Whether or not the
foregoing provisions of this Section 13(d) are satisfied, it shall in any event
be presumed that Indemnitee has at all times acted in good faith and in a manner
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence. The
provisions of this Section 13(d) is not exclusive and does not limit in any way
the other circumstances in which the Indemnitee may be deemed to have met the
applicable standard of conduct set forth in this Agreement.

(e) The knowledge and/or actions, or failure to act, of any director, officer,
trustee, partner, managing member, fiduciary, agent or employee of the Company
or Enterprise may not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.

(f) The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
action, suit or proceeding. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence.

Section 14. Remedies of Indemnitee.

(a) Indemnitee may commence litigation against the Company in the Court of
Chancery of the State of Delaware to obtain indemnification or advancement of
Expenses provided by this Agreement in the event that (i) a determination is
made pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) the Company does not timely advance
Expenses pursuant to Section 10 of this Agreement, (iii) the determination of
entitlement to indemnification is not made pursuant to Section 12 of this
Agreement within the Determination Period, (iv) the Company does not hold
harmless and indemnify Indemnitee pursuant to Section 5 or 6 or the second to
last sentence of Section 12(d) of this Agreement within ten (10) days after
receipt by the Company of a written request therefor, (v) the Company does not
hold harmless and indemnify Indemnitee pursuant to Section 3, 4, 7, or 8 of this
Agreement within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Company
or any other person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any

 

-12-



--------------------------------------------------------------------------------

litigation or other action or Proceeding designed to deny, or to recover from,
the Indemnitee the benefits provided or intended to be provided to the
Indemnitee hereunder. Alternatively, Indemnitee, at Indemnitee’s option, may
seek an award in arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association. The
Company will not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

(b) If a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 14 will be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee may
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 14 the Company will
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be and will not introduce evidence of
the determination made pursuant to Section 12 of this Agreement.

(c) If a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is entitled to indemnification, the Company will be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 14, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d) The Company is, to the fullest extent not prohibited by Applicable Law,
precluded from asserting in any judicial proceeding or arbitration commenced
pursuant to this Section 14 that the procedures and presumptions of this
Agreement are not valid, binding and enforceable and will stipulate in any such
court or before any such arbitrator that the Company is bound by all the
provisions of this Agreement.

(e) It is the intent of the Company that, to the fullest extent permitted by
Applicable Law, the Indemnitee not be required to incur legal fees or other
Expenses associated with the interpretation, enforcement or defense of
Indemnitee’s rights under this Agreement or to recover under any directors’ and
officers’ liability insurance policy by litigation or otherwise because the cost
and expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. The Company, to the fullest extent
permitted by Applicable Law, will (within ten (10) days after receipt by the
Company of a written request therefor) advance to Indemnitee such Expenses which
are incurred by Indemnitee in connection with any action concerning this
Agreement, Indemnitee’s right to indemnification or advancement of Expenses from
the Company, or concerning any directors’ and officers’ liability insurance
policies maintained by the Company and will hold harmless and indemnify
Indemnitee against any and all such Expenses, regardless of whether Indemnitee
is ultimately determined to be entitled to such indemnification, unless the
court determines that each of the Indemnitee’s claims in such Proceeding were
made in bad faith or were frivolous.

Section 15. Establishment of Trust.

 

-13-



--------------------------------------------------------------------------------

(a) In the event of a Potential Change in Control or a Change in Control, the
Company will, upon written request by Indemnitee, create a trust for the benefit
of Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee will fund such Trust in an amount sufficient to satisfy the
reasonably anticipated indemnification and advancement obligations of the
Company to the Indemnitee in connection with any Proceeding for which Indemnitee
has demanded indemnification and/or advancement prior to the Potential Change in
Control or Change in Control (the “Funding Obligation”). The trustee of the
Trust (the “Trustee”) will be a bank or trust company or other individual or
entity chosen by the Indemnitee and reasonably acceptable to the Company.
Nothing in this Section 15 relieves the Company of any of its obligations under
this Agreement.

(b) The amount or amounts to be deposited in the Trust pursuant to the Funding
Obligation will be determined by mutual agreement of the Indemnitee and the
Company or, if the Company and the Indemnitee are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 12(b) of
this Agreement. The terms of the Trust will provide that, except upon the
consent of both the Indemnitee and the Company, upon a Change in Control:
(i) the Trust may not be revoked, or the principal thereof invaded, without the
written consent of the Indemnitee; (ii) the Trustee will advance Expenses, to
the fullest extent permitted by Applicable Law, within two (2) business days of
a request by the Indemnitee; (iii) the Company will continue to fund the Trust
in accordance with the Funding Obligation; (iv) the Trustee will promptly pay to
the Indemnitee all amounts for which the Indemnitee is entitled to
indemnification pursuant to this Agreement or otherwise; and (v) all unexpended
funds in such Trust revert to the Company upon mutual agreement by the
Indemnitee and the Company or, if the Indemnitee and the Company are unable to
reach such an agreement, by Independent Counsel selected in accordance with
Section 12(b) of this Agreement, that the Indemnitee has been fully indemnified
under the terms of this Agreement. The terms of the Trust shall provide that New
York law (without regard to its conflicts of laws rules) will govern the Trust
and the Trustee will consent to the exclusive jurisdiction of Court of Chancery
of the State of Delaware, in accordance with Section 25 of this Agreement.

Section 16. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The indemnification and advancement of Expenses provided by this Agreement
are not exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the Certificate of Incorporation, the Bylaws, any
agreement, a vote of the Company’s stockholders or a resolution of directors, or
otherwise. The indemnification and advancement of Expenses provided by this
Agreement may not be limited or restricted by any amendment, alteration or
repeal of the Certificate of Incorporation, the Bylaws or this Agreement in any
way with respect to any action taken or omitted by Indemnitee in Indemnitee’s
Corporate Status occurring prior to any such amendment, alteration or repeal of
this Agreement. To the extent that a change in Delaware law, whether by statute
or judicial decision, permits greater indemnification or advancement of Expenses
than would be afforded currently under the Certificate of Incorporation, or this
Agreement, it is the intent of the parties hereto that Indemnitee enjoy by this
Agreement the greater benefits so afforded by such change. No right or remedy
herein conferred is intended to be exclusive of any other right or remedy, and
every other right and remedy is cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or

 

-14-



--------------------------------------------------------------------------------

remedy hereunder, or otherwise, will not prevent the concurrent assertion or
employment of any other right or remedy.

(b) The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of Expenses and/or insurance provided by one or
more Persons with whom or which Indemnitee may be associated (including, without
limitation, any Associated Firm or Designated Person).

i. The Company hereby acknowledges and agrees:

1) the Company is the indemnitor of first resort with respect to any request for
indemnification or advancement of Expenses made pursuant to this Agreement
concerning any Proceeding arising from or related to Indemnitee’s Corporate
Status with the Company;

2) the Company is primarily liable for all indemnification and indemnification
or advancement of Expenses obligations for any Proceeding arising from or
related to Indemnitee’s Corporate Status, whether created by law, organizational
or constituent documents, contract (including this Agreement) or otherwise;

3) any obligation of any other Persons with whom or which Indemnitee may be
associated (including, without limitation, any Associated Firm or Designated
Person) to hold harmless and indemnify Indemnitee and/or advance Expenses to
Indemnitee in respect of any proceeding are secondary to the obligations of the
Company’s obligations;

4) the Company will hold harmless and indemnify Indemnitee and advance Expenses
to Indemnitee hereunder to the fullest extent provided herein without regard to
any rights Indemnitee may have against any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Associated Firm
or Designated Person) or insurer of any such Person; and

ii. the Company irrevocably waives, relinquishes and releases (A) any other
Person with whom or which Indemnitee may be associated (including, without
limitation, any Associated Firm or Designated Person) from any claim of
contribution, subrogation, reimbursement, exoneration or indemnification, or any
other recovery of any kind in respect of amounts paid by the Company to
Indemnitee pursuant to this Agreement and (B) any right to participate in any
claim or remedy of Indemnitee against any Associated Firm or Designated Person
(or former Associated Firm or Designated Person), whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Associated
Firm or Designated Person (or former Associated Firm or Designated Person),
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim, remedy or right.

iii. In the event any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Associated Firm or Designated
Person) or their insurers advances or extinguishes any liability or loss for
Indemnitee, the payor has a right of subrogation against the Company or its
insurers for all amounts so paid which would otherwise be payable by the Company
or its insurers under this Agreement, and the Company shall execute all

 

-15-



--------------------------------------------------------------------------------

papers reasonably required and shall do all things that may be reasonably
necessary to secure such rights, including the execution of such documents as
may be necessary to enable such payor to bring suit to enforce such rights. The
Company and the undersign agree that the such payor shall be a third-party
beneficiary with respect to this Section 16(b)(iii), entitled to enforce this
Section 16(b)(iii) as though such payor was a party to this Agreement. In no
event will payment by any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Associated Firm or Designated
Person) or their insurers affect the obligations of the Company hereunder or
shift primary liability for the Company’s obligation to hold harmless and
indemnify or advance of Expenses to any other Person with whom or which
Indemnitee may be associated (including, without limitation, any Associated Firm
or Designated Person).

iv. Any indemnification or advancement of Expenses provided by any other Person
with whom or which Indemnitee may be associated (including, without limitation,
any Associated Firm or Designated Person) is specifically in excess over the
Company’s obligation to hold harmless and indemnify and advance Expenses or any
valid and collectible insurance (including but not limited to any malpractice
insurance or professional errors and omissions insurance) provided by the
Company.

(c) To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or Agents of
the Company or an Enterprise, the Company will obtain a policy or policies
covering Indemnitee to the maximum extent of the coverage available for any such
director, officer, employee or Agent under such policy or policies, including
coverage in the event the Company does not or cannot, for any reason, hold
harmless and indemnify or advance Expenses to Indemnitee as required by this
Agreement. If, at the time of the receipt of a notice of a claim pursuant to
this Agreement, the Company has director and officer liability insurance in
effect, the Company will give prompt notice of such claim or of the commencement
of a Proceeding, as the case may be, to the insurers in accordance with the
procedures set forth in the respective policies. The Company will thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies. Indemnitee agrees to make reasonable
efforts to assist the Company’s efforts to cause the insurers to pay such
amounts.

(d) The Company has not entered into as of the date hereof, and following the
date hereof shall not enter into, any indemnification agreement or similar
arrangement, or amend any existing agreement or arrangement, with any existing
or future director or officer of the Company that has the effect of establishing
rights of indemnification and contribution benefiting such director or officer
in a manner more favorable in any respect than the rights of indemnification and
contribution established in favor of the Indemnitee by this Agreement, unless,
in each such case, the Indemnitee is offered the opportunity to receive the
rights of indemnification and contribution of such agreement or arrangement. All
such agreements and arrangements shall be in writing.

Section 17. Duration of Agreement. This Agreement and the obligations of the
Company hereunder continues until and terminates upon the later of: (a) ten (10)
years after the date that Indemnitee ceases to serve as a [director / officer]
of the Company or (b) one (1) year after the final adjudication or final
termination by settlement of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses

 

-16-



--------------------------------------------------------------------------------

hereunder and of any Proceeding commenced by Indemnitee pursuant to Section 14
of this Agreement relating thereto. The indemnification and advancement of
Expenses rights provided by or granted pursuant to this Agreement are binding
upon and be enforceable by the parties hereto and their respective successors
and assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), continue as to an Indemnitee who has ceased to be a director,
officer, employee or Agent of the Company or of any other Enterprise, and inure
to the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives. The Company shall
require and shall cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) of all or substantially all of the business
or assets of the Company to, by written agreement, expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

Section 18. Severability. If any provision or provisions of this Agreement is
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) will not in
any way be affected or impaired thereby and remain enforceable to the fullest
extent permitted by Applicable Law; (b) such provision or provisions will be
deemed reformed to the extent necessary to conform to Applicable Law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) will be construed so as to give effect to the
intent manifested thereby.

Section 19. Interpretation. Any ambiguity in the terms of this Agreement will be
resolved in favor of Indemnitee and in a manner to provide the maximum
indemnification and advancement of Expenses permitted by law. The Company and
Indemnitee intend that this Agreement provide to the fullest extent permitted by
Applicable Law for indemnification in excess of that expressly provided, without
limitation, by the Certificate of Incorporation, vote of the Company
stockholders or disinterested directors, or Applicable Law.

Section 20. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving or
continuing to serve as a director or officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof; provided, however, that this Agreement is
a supplement to and in furtherance of the Certificate of

 

-17-



--------------------------------------------------------------------------------

Incorporation and applicable law, and is not a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.

Section 21. Modification and Waiver. No supplement, modification or amendment of
this Agreement is binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement will be deemed or constitutes
a waiver of any other provisions of this Agreement nor will any waiver
constitute a continuing waiver.

Section 22. Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company does not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

Section 23. Notices. All notices, requests, demands and other communications
under this Agreement will be in writing and will be deemed to have been duly
given if (a) delivered by hand to the other party, (b) sent by reputable
overnight courier to the other party or (c) sent by facsimile transmission or
electronic mail, with receipt of oral confirmation that such communication has
been received:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee provides to the Company.

(b) If to the Company to:

Advantage Solutions Inc.

18100 Von Karman Avenue, Suite 1000

Irvine, CA 92612

Attention: Board of Directors

or to any other address as may have been furnished to Indemnitee by the Company.

Section 24. Contribution.

(a) Whether or not the indemnification provided in Sections 3, 4 or 8 hereof is
available, in respect of any Proceeding in which the Company is jointly liable
with Indemnitee (or would be if joined in such Proceeding), the Company shall
pay, in the first instance, the entire amount of any judgment or settlement of
such Proceeding without requiring Indemnitee to contribute to such payment and
the Company hereby waives and relinquishes any right of contribution it may have
against Indemnitee. The Company shall not enter into any settlement of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding) unless such settlement provides for a full and
final release of all claims asserted against Indemnitee.

(b) Without diminishing or impairing the obligations of the Company set forth in
Section 24(a), if, for any reason, Indemnitee shall elect or be required to pay
all or any portion

 

-18-



--------------------------------------------------------------------------------

of any judgment or settlement in any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall contribute to the amount of Expenses, judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by Indemnitee in
proportion to the relative benefits received by the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, from the transaction from which such
action, suit or proceeding arose; provided, however, that the proportion
determined on the basis of relative benefit may, to the extent necessary to
conform to law, be further adjusted by reference to the relative fault of the
Company and all officers, directors or employees of the Company other than
Indemnitee who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, in connection
with the events that resulted in such expenses, judgments, fines or settlement
amounts, as well as any other equitable considerations which applicable law may
require to be considered. The relative fault of the Company and all officers,
directors or employees of the Company, other than Indemnitee, who are jointly
liable with Indemnitee (or would be if joined in such Proceeding), on the one
hand, and Indemnitee, on the other hand, shall be determined by reference to,
among other things, the degree to which their actions were motivated by intent
to gain personal profit or advantage, the degree to which their liability is
primary or secondary and the degree to which their conduct is active or passive.

(c) The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

(d) To the fullest extent permissible under Applicable Law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and Agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

Section 25. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties are governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
Proceeding arising out of or in connection with this Agreement may be brought
only in the Court of Chancery of the State of Delaware and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware for purposes of any action or Proceeding
arising out of or in connection with this Agreement, (iii) waive any objection
to the laying of venue of any such action or Proceeding in the Court of Chancery
of the State of Delaware, and (iv) waive, and

 

-19-



--------------------------------------------------------------------------------

agree not to plead or to make, any claim that any such action or Proceeding
brought in the Court of Chancery of the State of Delaware has been brought in an
improper or inconvenient forum.

Section 26. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which will for all purposes be deemed to be an
original but all of which together constitutes one and the same Agreement. Only
one such counterpart signed by the party against whom enforceability is sought
needs to be produced to evidence the existence of this Agreement.

Section 27. Headings. The headings of this Agreement are inserted for
convenience only and do not constitute part of this Agreement or affect the
construction thereof.

 

-20-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

ADVANTAGE SOLUTIONS INC.              INDEMNITEE

 

By:

       

 

By:

    Name:         Name:     Title:         Address:                         